Citation Nr: 0707380	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XXII, currently rated as 10 
percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound to the neck with weakness of the vocal cord, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In a November 2005 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In December 2006, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with a November 2006 Joint 
Motion.  The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The CAVC remanded the present appeal to the Board in December 
2006 for compliance with the instructions in the November 
2006 Joint Motion.  The Joint Motion provides that remand is 
required because the Board did not ensure that VA obtained 
medical opinions which adequately evaluated the veteran's 
claims.  Specifically, the Joint Motion directs, with regard 
to the veteran's claim for an increased rating for residuals 
of a gunshot wound to Muscle Group XXII, that remand is 
required for a proper examination to include strength, 
endurance, and resistance testing of the veteran's muscles.  
The Joint Motion directs, with regard to the veteran's claim 
for an increased rating for residuals of a gunshot wound to 
the neck with weakness of the vocal chord, that a remand for 
an examination is necessary to address specifically the 
criteria in the potentially applicable Diagnostic Codes, 
including C.F.R. § 4.97, Diagnostic Code 6519, noting that 
there should be a determination directly addressing the 
degree of hoarseness or softness of voice as well as a the 
extent of its constancy.  The Joint Motion directs that on 
remand, appellant is entitled to submit additional evidence 
and argument, and VA is obligated to conduct a critical 
examination of the justification for the decision.   In any 
subsequent decision, the Board must set forth adequate 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on record. 

The Board finds that a remand for comprehensive VA 
examination(s) is necessary to comply with the instructions 
of the Joint Motion, prior to reconsideration of the appeal 
by the Board.  Residuals of a gunshot wound to Muscle Group 
XXII are currently rated under 38 C.F.R. § 4.73 Diagnostic 
Code 5322.  38 C.F.R. § 4.56(d) provides criteria for the 
evaluation of muscle disabilities classified as slight, 
moderate, moderately severe or severe.  Residuals of a 
gunshot wound to the neck with weakness of the vocal cord are 
currently rated under the provisions of 38 C.F.R. § 4.97 
Diagnostic Codes 6516 and 6519.  The VA examination should 
address all of the criteria specified in 38 C.F.R. § 4.56(d) 
and in the applicable diagnostic codes.  
	
During the pendency of this appeal, CAVC held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should address any VCAA notice 
deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded 
comprehensive VA examination(s) in the 
appropriate specialty or specialties in 
order to ascertain the current nature and 
severity of service-connected (1) 
residuals of a gunshot wound to Muscle 
Group XXII, and (2) residuals of a 
gunshot wound to the neck with weakness 
of the vocal cord.  The claims folder 
should be made available to the examiner 
for review prior to examination.  

A. The examiner should identify all areas 
affected by the veteran's residuals of a 
gunshot wound to Muscle Group XXII and 
report findings with respect to whether 
the veteran has slight, moderate, 
moderately severe, or severe disability 
of the affected muscle group with 
consideration for factors specified in 38 
C.F.R. § 4.56(d) (2006); a copy of the 
rating criteria for the evaluation of 
muscle disabilities should be provided to 
the examiner.  Examination should include 
strength, endurance, and resistance 
testing of the affected muscles.  

B. The examiner should identify all 
functional impairment due to the 
veteran's residuals of a gunshot wound to 
the neck with weakness of the vocal cord 
and report findings with respect to the 
presence or absence of the following: (1) 
hoarseness with inflammation of the cords 
or mucous membrane; (2) hoarseness with 
thickening or nodules of chords, polyps, 
submucous infiltration, or pre-malignant 
changes on biopsy; (3) constant inability 
to speak above a whisper; and (4) 
constant inability to communicate by 
speech.  
 
3.  The veteran should be provided with 
an opportunity to submit additional 
evidence and argument on the questions at 
issue.  The RO should then readjudicate 
the claim based on a consideration of all 
of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative, if 
any, should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

 
